Citation Nr: 0214502	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Evaluation of prostate cancer, status post prostatectomy and 
radiation therapy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The veteran has raised the issue of entitlement to service 
connection for abdominal problems, particularly chronic 
diarrhea, as secondary to his prostate cancer or in the 
alternative as secondary to service-connected psychiatric 
disorder.  This issue is referred to the RO for appropriate 
action.  Further, although the veteran testified that he was 
seeking service connection for hypertension and that the 
claim had never been addressed, this claim was already denied 
by the RO in October 2001 and it is presently not before the 
Board on appeal.  It is also noted that service connection 
for adjustment disorder with depressed mood was granted 
effective from October 2000.  Finally, it is noted that 
entitlement to special monthly compensation for loss of use 
of a creative organ is in effect.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
prostate cancer, status post prostatectomy and radiation 
therapy, is manifested by not more than voiding dysfunction 
including continual leakage, urinary incontinence and stress 
incontinence requiring the wearing of absorbent materials 
which must be changed more than four times per day.  





CONCLUSION OF LAW

The criteria for a 60 percent evaluation for prostate cancer, 
status post prostatectomy and radiation therapy, but no more, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7527 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met.  Specifically, as to the 
duty to inform, the RO sent the veteran a letter in June 2001 
regarding the development of his claim in light of the 
passage of the VCAA.  That letter outlined what the veteran 
needed to prove his claim, what evidence was missing, and 
what the VA already had in relation to the claim.  Moreover, 
the veteran was informed of the specific requirements for an 
increased rating for residuals of prostate cancer in the May 
2001 Statement of the Case.  He was asked if he could provide 
additional information during his video conference with the 
undersigned Board member.  His wife also offered testimony 
during that hearing.  

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded VA examination and 
that private records identified by the veteran have been 
obtained.  Following the veteran's video conference hearing, 
the Board ordered an examination.  This was conducted in 
August 2002.  Since the communications and actions by the VA 
meet the standard set forth by the VCAA, the Board finds that 
no further development is needed.

II. Rating Issue

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).

The veteran sought service connection for prostate cancer in 
November 1998.  Service connection for prostate cancer was 
granted in an April 1999 rating decision, and a 100 percent 
rating was assigned effective from November 1998 under 
Diagnostic Code 7527-7528.  Pursuant to regulations related 
to prostate cancer, the rating was proposed to be reduced and 
rated according to residuals six months following the 
completion of treatment.  38 C.F.R. §§ 3.105(e), 4.115b, 
Diagnostic Code 7528.  Radiation therapy was completed in 
March 1999 and in August 2000 the RO proposed to reduce the 
rating of residuals.  In a December 2000 rating decision, the 
RO reduced the rating to 20 percent, effective from March 
2001, under Diagnostic Code 7527.  The veteran disagreed with 
this rating, and the appeal ensued.  It is noted that special 
monthly compensation based on loss of use of a creative organ 
is in effect.  

Where an increased rating is at issue, the present level of 
the disability is the primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
For the reasons that follow, the Board will grant a 60 
percent evaluation, and no more, for the service-connected 
residuals of prostate cancer.  

The veteran's service-connected prostate cancer, status post 
prostatectomy and radiation therapy, has been evaluated under 
Diagnostics Code (DC) 7527 pertaining to prostate gland 
injuries, infections, hypertrophy, or postoperative 
residuals.  DC 7527 provides that these be rated on voiding 
dysfunction or urinary infection, whichever, is predominant.  
38 C.F.R. § 4.115b (2001).  The general rating criteria for 
dysfunction of the genitourinary system provides that voiding 
dysfunction, urine leakage, frequency and obstructive voiding 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day is rated as 20 percent; the 
condition should be rated at 40 percent if the materials must 
be changed 2 to 4 times per day, and should be rated at 60 
percent if the materials must be changed more than 4 times 
per day.  Regarding urinary frequency, daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night warrants a 20 percent rating, while a 
daytime voiding interval of less than one hour or awakening 
to void five or more times per night warrants a 40 percent 
rating.  38 C.F.R. § 4.115a (2001).  

Private treatment records show that the veteran was found to 
have prostate cancer and underwent radical prostatectomy in 
November 1998.  The veteran underwent radiation therapy 
through March 1999.  He experienced long term chronic side 
effects from the treatment and the surgery, including stress 
incontinence, post-voiding dribbling, slowed stream, fatigue 
and erectile dysfunction.  

A report of VA examination in April 1999 revealed complaints 
of discomfort with urination as well as occasional hematuria.  
He also complained of difficulty forming erections.  

A report of VA examination dated in February 2000 reveals 
that the veteran's PSA values were within normal limits.  He 
complained of increasing symptoms of obstruction including 
urgency, dribbling, hesitancy, decreased urinary stream, and 
nocturia times two.  His erectile dysfunction was thought to 
be secondary to the prostate cancer.  There was no evidence 
of recurrence of the cancer.  

Records from the veteran's treating urologist are of record.  
This doctor opined in September 2000 that the veteran' chance 
of recurrence was significant and also that the prognosis for 
recovery from urinary incontinence and chronic bladder 
irritation was poor.  In a written statement dated in October 
2000, the chief of radiation oncology at Trinity Medical 
Center indicated that the veteran had his surgery there and 
that very significant fatigue and stress incontinence had 
occurred since the surgery.  He considered these side effects 
chronic and long term.  

Private treatment records from July 2001 to January 2002 show 
evaluation for abdominal pain and diarrhea, sleep apnea and 
related problems.  The veteran continued to complain of 
urinary control to include stress incontinence leakage and 
urge incontinence.  

A report of VA examination dated in August 2002 reveals that 
the veteran was wearing Depends diapers at work due to 
leakage which had become an issue at work over the past year.  
Also noted was chronic dysuria and secondary sexual 
dysfunction.  

Recently the veteran underwent excision of a lipoma and 
excision of gynecomastia in the right breast.  

The veteran has urged, through testimony and written 
statements, that his incontinence caused by prostate cancer 
has caused significant problems in his home and work place.  
He cites to a need to wear and change absorbent materials 
during the day as becoming an issue at work.  He has not 
quantified the amount of changing needed, however, the 
repeated references to the severe and chronic nature of the 
condition in the treatment records leads the Board to believe 
it is very frequent.  

Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected status post operative prostate 
cancer is manifested by signs and symptoms consistent with a 
60 percent evaluation at all relevant times.  That is, the 
evidence most nearly approximates the criteria for a 60 
percent rating under DC 7527.  Considering the criteria as 
specifically set forth regarding voiding dysfunction at 
38 C.F.R. § 4.115a, and the private medical statements as 
well as the findings of the VA examiners, the Board finds the 
condition most nearly approximates that requiring the 
changing of absorbent materials more than four times per day.  
Again, the Board notes that despite its specific request in 
the development of this claim, the exact amount of times the 
materials needed changing were not included in the most 
recent VA examination report.  However, the Board will 
resolve reasonable doubt in the veteran's favor and find that 
the frequency, as described by the veteran, is sufficient to 
approximate a 60 percent rating.  Owing to the complaints and 
the objective indicators, as well as the description of the 
private doctors, the Board finds the evidence is in equipoise 
as to the 60 percent rating.  Thus, a 60 percent rating is 
warranted under the criteria of DC 7527.  

However, an evaluation in excess of 60 percent is not 
warranted.  The Board has considered all potentially relevant 
Diagnostic Codes and stresses that the veteran in no way 
exceeds the criteria for a 60 percent rating under any other 
diagnostic code.  In fact, the Board stresses that the 
criteria for a 60 percent rating under DC 7527 are not met 
but rather are more nearly approximated, owing to the 
descriptions of the examiners and the veteran, and 
considering 38 C.F.R. §§ 3.102 and 4.7.  

III.  Additional Consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that his service-connected status post prostatectomy 
and radiation therapy has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
the disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal following 
his completion of therapy.  In this regard, it was noted in 
the August 2002 VA examination report that the veteran has 
remained employed.  Thus, considering the entire record, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).












ORDER

An evaluation of 60 percent for prostate cancer, status post 
prostatectomy and radiation therapy, but no more, is granted, 
subject to the laws governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

